TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00068-CV


                                     In re Brian Paniagua


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


               Relator Brian Paniagua, an inmate in the Texas Department of Criminal Justice,

has filed a petition for writ of mandamus in which he asserts that the real party in interest, the

executive director of the Department, has abused his discretion by failing to recognize the

jail-time credit calculated by the trial court in connection with Paniagua’s conviction for the

felony offense of possession of a prohibited substance in a correctional facility.1 See Tex. Penal

Code § 38.11(g). Paniagua contends that he is being unlawfully confined and requests that we

command his release “from custody immediately.”

               Paniagua’s complaint is that, based on the jail-time credit reflected in his

judgment of conviction, he is being incarcerated past “his presumptive discharge date,” a

complaint which is properly raised by filing an application for writ of habeas corpus in the

county of conviction. See Ex Parte Ybarra, 149 S.W.3d 147, 148 n.2 (Tex. Crim. App. 2004)

(“If applicant has been incarcerated past his presumptive discharge date, this is no longer a time



       1
           According to the judgment of conviction submitted by Paniagua in support of his
petition, he was sentenced to “two (2) years confinement in the Institutional Division, [Texas
Department of Criminal Justice],” “the sentence [to] run concurrently,” and was given jail-time
credit for “716 days.”
credit claim but an illegal confinement claim.”); Board of Pardons & Paroles ex rel. Keene v.

Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (explaining that

Article 11.07 “provides the exclusive means to challenge a final felony conviction”); see also

Tex. Code Crim. Proc. art. 11.07 (procedure after conviction without death penalty). Article

11.07 vests complete jurisdiction to grant post-conviction habeas corpus relief in final felony

convictions in the Texas Court of Criminal Appeals. See Keene, 910 S.W.2d at 483 (citing Tex.

Code Crim. Proc. art. 11.07 §§ 3, 5). Consequently, we deny the petition for writ of mandamus.

See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: April 15, 2021




                                                2